MEMORANDUM2
William W. Welch, a California state prisoner, appeals pro se the district court’s order denying leave to file the action without prepayment of the full filing fee. We have jurisdiction pursuant to 28 U.S.C. § 1291, and review denial of leave to proceed in forma pauperis for abuse of discretion. Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir.1998) (per curiam). We affirm.
The district court properly determined that Welch, proceeding pro se, could not prosecute the instant action as a class action. See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir.1987) (holding that a pro se litigant may not appear as an attorney for others). We express no opinion as to whether Welch’s claims would be cognizable if brought as an individual action.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.